              Case 2:18-cr-00217-RSM Document 551 Filed 08/21/20 Page 1 of 2




 1                                                          The Honorable Ricardo S. Martinez
 2
 3
 4
 5
 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
 9
          UNITED STATES OF AMERICA,                        NO. CR18-217 RSM
10
                               Plaintiff,
11                                                       ORDER GRANTING MOTION TO
                                                         SEAL UNITED STATES’ RESPONSE
12
                                                         TO DEFENDANT WOLLARD’S
                          v.
13                                                       SUPPLEMENTAL MEMORANDUM
                                                         RE: MOTION TO SUPPRESS AND
14
          BRADLEY WOOLARD,                               FOR FRANKS HEARING (DKT. 413)
15
                               Defendant.
16
17
             This matter has come before the Court on the motion to seal United States’ Response
18
     to Defendant Woolard’s Supplemental Memorandum re: Motion to Suppress and for
19
     Franks Hearing (Dkt. 413). The Court has reviewed the motion and records in this case
20
     and finds there are compelling reasons to permit the filing under seal the United States’
21
     Response to Defendant Woolard’s Supplemental Memorandum re: Motion to Suppress and
22
     for Franks Hearing (Dkt. 413), due to the sensitive information contained therein.
23
     //
24
     //
25
     //
26
     //
27
     //
28
      Sealing Order                                -1                      UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
      United States v. Woolard, CR18-217 RSM
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
             Case 2:18-cr-00217-RSM Document 551 Filed 08/21/20 Page 2 of 2




 1         IT IS HEREBY ORDERED that the United States’ Response to Defendant
 2 Woolard’s Supplemental Memorandum re: Motion to Suppress and for Franks Hearing
 3 (Dkt. 413) be filed under seal.
 4         DATED this 21st day of August, 2020.
 5
 6
 7
 8                                            RICARDO S. MARTINEZ
                                              CHIEF UNITED STATES DISTRICT JUDGE
 9
10
11 Presented by:
12
   /s/ Karyn S. Johnson
13 KARYN S. JOHNSON
14 Assistant United States Attorney
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Sealing Order                              -2                UNITED STATES ATTORNEY
                                                                 700 STEWART STREET, SUITE 5220
     United States v. Woolard, CR18-217 RSM
                                                                   SEATTLE, WASHINGTON 98101
                                                                         (206) 553-7970
